Citation Nr: 0819701	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  03-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 30, 
1944 to January 13, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating action by the Department of 
Veterans Affairs Regional Office in New Orleans, Louisiana.  

In September 2003, the Board initially denied the veteran's 
service connection claim.  In May 2004, the United States 
Court of Appeals for Veterans Claims (Court), pursuant to a 
Joint Motion For Remand (Joint Motion), vacated the Board's 
decision and remanded the matter for further evidentiary 
development.  

In August 2004, the Board remanded this issue to the RO to 
address the evidentiary development set forth in the May 2004 
Joint Motion.  Following completion of the requested actions 
as well as a continued denial of the veteran's claim in 
December 2004, the RO returned the case to the Board for 
further appellate review.  

In March 2005, the Board again denied the veteran's claim for 
service connection for an eye disorder.  In October 2005, the 
Court, pursuant to a Joint Motion, vacated the Board's 
decision and remanded the matter for consideration of 
additional evidence that had been submitted by the veteran's 
attorney within 60 days of the December 2004 supplemental 
statement of the case (SSOC).  

In December 2005, the Board remanded this issue to the RO for 
re-adjudication of the veteran's claim in light of this 
additional evidence.  In March 2006, the RO re-adjudicated 
the veteran's claim and, in so doing, considered the 
additional evidence submitted by the veteran's attorney in 
February 2005.  After determining that service connection was 
not warranted for a bilateral eye disorder, the RO issued a 
SSOC and returned the case to the Board for further appellate 
review.  

In August 2006, the Board again denied the veteran's service 
connection claim.  In December 2007, the Court, pursuant to a 
Joint Motion, vacated the Board's decision and remanded the 
matter for further evidentiary development.  


FINDING OF FACT

There is no competent, credible evidence indicating that the 
veteran exhibited chronic residuals of an eye injury or 
vision-related disability during service, and the 
preponderance of the evidence is against a finding that the 
veteran's current defective vision is related to service.


CONCLUSION OF LAW

Bilateral defective vision, claimed as residual effects of 
eye injuries in service, was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2001, April 
2002, and September 2004.  The originating agency 
specifically informed the veteran to submit any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

The claims folder contains all available service medical and 
personnel records.  While the veteran claims that he received 
treatment for defective vision from Drs. Azor and Strauss, he 
has not returned the appropriate authorization form so that 
VA may obtain these records.  VA specifically requested that 
the veteran complete this form in correspondence dated in May 
2001.  The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus VA is not 
required to provide any more assistance to him with regard to 
these private records, as the veteran did not complete and 
return the required authorization form, or otherwise provide 
the information that was requested of him in May 2001.  38 
U.S.C.A. § 5102(a).

The veteran claims that he was exposed to various gases and 
chemicals while he was in training in San Diego from November 
1944 through January 1945.  VA requested all records 
regarding the veteran's training and exposure to chemicals 
from the National Personnel Records Center (NPRC) in 
September 2004 and received a negative response in November 
2004.  This response stated that NPRC had conducted an 
extensive and thorough search of the records among their 
holdings, yet were unable to locate the records requested.  
NPRC concluded that either the records do not exist, that 
NPRC does not have them or that further efforts to locate 
them at NPRC would be futile.  Thus, the Board finds that all 
reasonable efforts to secure the veteran's records regarding 
exposure to chemicals in service have been made by the RO.  
38 C.F.R. § 3.159(c)(2) (2005).

The veteran has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  In light of the Board's denial of the appellant's 
claim for service connection, no disability rating or 
effective date will be assigned.  There can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2007) (harmless error).

The veteran contends that during his six weeks of training in 
the Navy, he participated in "survival drills" that used 
certain gases and/or chemicals, which irritated his eyes.  
The veteran further maintains that his current eye condition 
(defective vision) was caused by or aggravated by his 
participation in these drills.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (19977.  In addition, certain chronic 
diseases may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R. § 3.307.  
Disorders diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that there is evidence of a current defect in 
vision.  However, there is nothing in the veteran's service 
medical records to indicate that the veteran injured his eyes 
during service.  Nor do those records indicate that he ever 
complained of, or was treated for, eye injuries or a vision-
related condition during service.  The only notations in 
these records pertaining to the veteran's eyes show that (1) 
apparently upon enlistment in November 1944, the veteran's 
vision was 15/20 in the right eye and 7/20 in the left eye, 
and that color perception was normal; and (2) shortly 
thereafter, in December 1944, the veteran's vision was 15/20 
in both eyes.  There is no evidence in the service medical 
records reflecting any eye injury or disability exhibited by 
defective vision.

The only post-discharge medical evidence in the record 
evidencing vision problems is dated well over a half- century 
after the veteran was discharged from duty.  In a February 
2001 report, Ralph Maxwell, M.D., the veteran's private 
physician, indicates that his statement was based upon an 
"[e]xamination of 2/17/1999."  Dr. Maxwell's report provides 
that the veteran is able to take brief excursions a mile or 
less away from home, but is "legally blind," and has "cystoid 
macular edema."  Nowhere in this report does Dr. Maxwell 
attribute the veteran's current defective vision or cystoid 
macular edema to military service.

In addition, as discussed above, the veteran maintains that, 
in 1991, he was under the care of a Dr. Strauss, who 
performed surgery for cataracts (see February 2003 RO hearing 
transcript at page 3).  Further, the RO hearing transcript 
reflects the veteran's testimony that Dr. Maxwell performed a 
"laser beam treatment" on his eyes.  

A February 2005 statement from David A. Newsome, M.D., 
indicated that the veteran was seen in January 2005 with 
complaints of worsening vision without pain over the course 
of many years.  Dr. Newsome stated that the veteran:

Clearly dates the onset of his failing 
vision to the period immediately following 
what he describes as a gas chemical 
exposure while he was in the military 
service.  This progressed fairly rapidly 
to the point where he was "legally blind 
at 30 years old."  

...My examination documented a visual acuity 
of 20/200 in the right eye and 20/400 in 
the left eye....Positive findings included a 
visible pigmentary abnormality of both 
maculas occupying the entire macular zone.  
Both optic nerves were pale.  There was 
some pre-retinal fibrosis present in both 
eyes.  

On fluorescein angiography the appearance 
of the macular changes was consistent with 
a toxic type maculopathy.  The optic nerve 
function and condition as documented by 
visual field testing was consistent with 
primary optic nerve dysfunction as well as 
some associated additional optic nerve or 
retinal problems....

Based on history and findings, [the 
veteran]'s legal blindness which 
unfortunately appears likely to be 
permanent, appears associated with a 
gaseous chemical exposure.  At a minimum, 
his present condition likely was 
aggravated by this exposure.  He currently 
has both optic nerve dysfunction which 
seems primary, along with an atypical 
central retinal degenerative condition 
consistent with toxic retinopathy.

The Board has considered Dr. Newsome's statement.  However, 
his opinion as to the etiology of the veteran's vision loss 
does not reflect any actual review of the medical record, 
rather it is clearly based on the veteran's own assertions of 
an injury and symptomatology dating to service; as shown 
above, these are not supported by the objective record.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson  
492 F.3d 1372, 1377 (C.A.Fed.,2007) 

While the veteran is competent to identify the defective 
vision that was documented in the service medical records, he 
is not competent to diagnose the optic nerve dysfunction 
which seems primary, along with an atypical central retinal 
degenerative condition consistent with toxic retinopathy.  It 
is also not shown that he has the expertise to determine that 
he was "legally blind" at age 30, though again he is 
competent to indicate that he experienced loss of vision.  
However, as will be discussed below, the Board does not find 
it credible that the veteran injured his eyes in service due 
to gas/chemical exposure resulting in his becoming legally 
blind at age 30.  

Accordingly, it is found that the factual predicate upon 
which Dr. Newsome based his opinion is inaccurate.  Medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's self- 
reported and inaccurate history.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 548 (1993).  Thus, in the absence of both 
any evidence in the service medical records indicating that 
the veteran incurred, complained of, or was treated for, an 
eye injury or any vision-related problem during service, and, 
any convincing postservice evidence of rapidly worsening 
vision resulting in the veteran being "legally blind at 30 
years old," Dr. Newsome's opinion is not probative of the 
veteran's claim.

For many of the same reasons, the Board declines to obtain a 
medical nexus opinion; i.e., there is no evidence of 
pertinent disability in service or for many years following 
service.  Thus, while there is current evidence of eye 
pathology, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the lack of any 
confirmation of chemical exposure in service, and the first 
suggestion of pertinent disability many years after active 
duty, relating eye pathology to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2005).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence does not lack 
credibility simply because it is unaccompanied by 
contemporaneous medical evidence.  Buchanon v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, in the 
present case, it is not merely the lack of contemporaneous 
medical evidence that weighs against the claim, it is the 
claim itself that lacks credibility.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's current eye 
disability is related to his military service.  There is 
nothing in the contemporaneous objective record to support a 
finding of chemical exposure during service.  There is no 
indication that the veteran is a chemical expert with an 
ability to recognize chemical or gas exposure (in fact he has 
not attempted to identify the specific gas/chemical) and the 
National Personnel Records Center has been unable to verify 
any such exposure.  The Board finds it incredible that the 
veteran would undergo undocumented chemical or gas testing or 
other exposure during his less than two month tour of duty 
and his statements to the contrary are not convincing.  There 
is neither competent medical evidence indicating that the 
veteran's eyes were harmed in any way during service, nor any 
treatment for a vision- related condition.  There is also no 
supporting evidence that the veteran was blind or "legally 
blind" at age 30 and certainly no support for a finding it 
was due to chemical/gas exposure in service.  The Board finds 
it incredible that the veteran was exposed to gas/chemicals 
during his relatively short period of service that resulted 
in his blindness at age 30 and there is an absence of any 
supporting documentation for this extraordinary event.  

Similarly, the preponderance of the evidence is against a 
finding that service could have aggravated a pre-existing eye 
condition or vision defect.  The objective record does not 
demonstrate any complaints or treatments for eye injury or 
vision loss for decades following the veteran's separation 
from his period of active duty.  

While the veteran alleges that his current defective vision 
is related to service he is not competent to offer an opinion 
as to the etiology of his vision disorder.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for defective vision.




ORDER

The appeal is denied.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


